Title: To Thomas Jefferson from Albert Gallatin, 13 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Treasury Department 13th. December 1805
                  
                  I have the honor to return General Dearborn’s Memorial referred to me on the 21st. April 1803, and on which a report had been delayed until an appropriation should have been made by Congress which might enable the President to make him an additional allowance if thought proper.
                  In the fall of the year 1798 Genl. Dearborn made a contract with the President of the United States for the erection of a light house on Cape Hatteras and of a beacon on Shell Castle Island. The work may now be considered as completed and is reported as having been well executed: the payments contracted for on the part of the United States have also been made and in several instances before they had strictly become due by the terms of the Contract.
                  General Dearborn claims an additional allowance of two thousand dollars on the following grounds, vizt.
                  1st. That the spot called in the contract “Shell Castle Island” is not an island but a sand & shell bank covered with water during three hours at every tide; a circumstance which was unknown to him & which he presumes not to have been within the knowledge of Government.
                  2ndly That he was detained twelve days at Cape Hatteras and twenty days at Shell Castle Island with all his workmen &c., for the arrival of the Superintendant Collector Tredwell, who was appointed to designate the precise spot where the beacon should be fixed, and to decide on the depth of the foundation of the light house.
                  He estimates his loss for the additional labor & expence arising from the situation of Shell Castle island at one thousand dollars, and for his detention at each of the two places five hundred dollars, making in the whole the above mentioned sum of two thousand dollars: and I am satisfied from the enquiries I have made that the estimate is moderate. The facts as to the actual situation of Shell Castle island, and as to his detention at both places are also satisfactorily proven.
                  It is objected to the admission of the claim
                  1st. That the foundation of the light house was, by Agreement (and indeed the alteration was absolutely necessary for the security of the building, as a few feet deeper there was nothing but quick sand) laid 8 feet & ½ below the surface of the ground, instead of thirteen feet according to the terms of the Contract, and that of the beacon 18 inches instead of five feet: which saving is, together with the benefit arising from the anticipation of the funds, considered by the late Commissioner of the revenue (Mr. Miller) as more than counterbalancing the losses suggested by Genl. Dearborn in his Memorial.
                  2ndly That the word “island” does not necessarily designate a spot of dry land never covered by the tide.
                  3rdly That the principle of making additional allowances to Contractors has never been admitted and would be dangerous: and it is particularly urged in this case, that Genl. Dearborn had at first made a contract with the Commissioner of the revenue, which was rejected by the President because it contained certain contingent conditions; and that he was afterwards invited to examine the ground himself and advised that none but an explicit proposal leaving no contingencies for future adjustment should be acceded to by Government.
                  It does not appear to me that the advances of money before the stipulated times can be fairly considered as an offsett against losses arising from a departure from the Contract or from causes originating with the United States. A similar indulgence is often granted in other cases when it appears that the Contractor uses his best endeavours in fulfilling his engagements: and, in this instance, it was more readily done on account of the heavy losses and disappointments incurred by the Contractor from shipwrecks & principally from the situation and unhealthyness of the places where the buildings were erected, and for which no specific allowance is claimed. Nor does it appear that the saving in laying the foundation can be considered as equal to the losses arising from the detention alone. As it relates to Shell Castle the difference necessarily resulted from it’s situation under water: and the circumstance of the condition, that the foundation should be laid five feet below the surface of the ground, is on the contrary alledged as a proof that it was considered by Government as well as by the Contractor as being an island always above water. As it relates to Cape Hatteras, the Contractor considers the loss arising from his detention there as greater than both the 500 dollars which he claims and the saving in the foundation. In order that that saving however may be fairly estimated it must be stated that the building is an octogon, the external diameter of which under ground is 29 feet, that the foundation wall is nine feet thick and that it is four feet & ½ less in depth or heighth than had been contracted; making a saving, if I mistake not, of less than one hundred perches, Mason’s measurement.
                  The two last objections apply particularly to the claim derived from the situation of Shell castle: and in order to remove every difficulty on that ground it had appeared to me desirable that the claim should be laid before Congress. As Genl. Dearborn did not think proper to do it, the only step I could take was to apply for an appropriation. This was done in the additional Estimates presented to the Committee of ways & means during the first session of the eighth Congress in the following words:
                  “For enabling the President of the United States to make an extra-allowance claimed by the Contractor for erecting the light-houses on Cape Hatteras & Shell Castle Island   
                     d. 2000 Drs. Note d— The claim of the Contractor (General Dearborn) is under consideration and seems to require Legislative sanction.”
                  The Committee inserted, I believe, all the other items of that additional estimate in the appropriation bill, but omitted that one, and did not report upon it to the house. It was again inserted in general terms in the annual estimates (page 48) for the year 1805 presented during the second session of the same Congress; and again omitted in the appropriation act.
                  Under those circumstances it has not appeared proper to insert the item in the annual Estimates presented this Session, as it’s repeated omission by the Committee of ways and means seems to imply a disapprobation of that mode of laying the subject before them. And without an appropriation, the claim even if allowed by the President cannot be discharged from any other source than the contingent fund.
                  I have the honor to be with the highest respect Sir Your obedt. Sert.
                  
                     Albert Gallatin
                     
                  
               